HAWTHORNE, Justice.
 At the time set for argument of this appeal attorney for the appellant appeared solely for the purpose of informing the court that no briefs would be filed in support of the appeal and that the case would not be argued. Appellant in- this case has thus not pointed out any error in the judgment of the -lower- court. It is well settled that under these circumstances *541the judgment may he affirmed under the presumption that it is correct. See Perkins v. Buchler, 223 La. 179, 65 So.2d 130, and numerous authorities there cited. We have nevertheless examined the record and find no error of law or fact in the judgment.
The judgment is therefore affirmed, appellant to pay all costs.